DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims:  Claims 28-36 are currently pending.
Priority:  This application is a 371 of PCT/KR2018/013761 (11/13/2018)
and claims foreign priority to KOREA 10-2017-0151248 (11/14/2017).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 28-30, 33, 35, 36 are rejected under 35 U.S.C. 103 as being unpatentable over Bialer et al. (Epilepsy Research (2015) 111, p. 85-141) in view of Choi et al. (US 7598279).
Bialer reviews antiepileptic drugs including YKP3089 (p. 134-135):

    PNG
    media_image1.png
    208
    255
    media_image1.png
    Greyscale

which reads on instant claim 28, Formula 1, when R1 is Cl, R2 is H, A1 is CH, and A2 is N.  Bialer further teaches that the drug is undergoing Phase I and II clinical studies for treating seizures and describes PTZ animal model studies (Table 1, p. 100: i.e. ED50 28.5 mg/kg; Table 2, p. 104).  
Choi teaches anticonvulsant compounds for the treatment of epilepsy (Abstract: “The compounds are effective anticonvulsants which are used in the treatment of disorders of the central nervous system, especially as anxiety, depression, convulsion, epilepsy”).  Choi also teaches the drug YKP3089 (col 73: Compound 2) and Table 1 (col 27) describes PTZ studies demonstrating utility.  Choi describes the PTZ results as indicating the compound is useful in preventing absence seizures (col 25, line 40: “The “Pentylenetetrazol (PTZ)” test for anticonvulsant and antianxiety activity was also carried out. Compounds that antagonize the effects of subcutaneous PTZ-induced clonic seizures are known to elevate the seizure threshold, hence are generally useful in preventing absence seizures.”).
Regarding claims 28-30 and 33, although Bialer teaches treating seizures, Bialer does not specifically teach respect to the particular type of seizure of “absence seizure”.  However, one of ordinary skill in the art would readily consider using the drug in methods of treating specific types of seizures including absence seizure, particularly in view of Choi which confirms that the drug is successful in PTZ models and “hence are generally useful in preventing absence seizures.”  In view of such a teaching one of ordinary skill in the art would have a 
Regarding claim 35, wherein the subject for administration is a mammal, Bialer teaches YKP3089 in clinical trials involving human patients, thus one of ordinary skill in the art would reasonably consider mammals and arrive at the claimed invention.
Regarding claim 36, wherein the therapeutically effective amount is 50 to 500 mg once daily, Bialer teaches a clinical study using “200 mg/day” (p. 134) such that one of ordinary skill in the art would reasonably consider such a dose and arrive at the claimed invention.
Response to Remarks
	Applicant argues that 1) “the PTZ model cannot be directly connected to the treatment of absence seizure”, 2) that neither Bialer nor Choi actually treat absence seizure, and 3) there are limited treatments for absence seizures.  
Regarding 1), Applicant points to a 2018 article which is not relevant to what one of ordinary skill in the art would have considered before the effective filing date and therefore has little relevance.  Applicant also argues that a 2016 article by Loscher “reports that the subcutaneous PTZ assay ‘has been abandoned’”.  These arguments are not persuasive because a careful reading of the cited references shows that the PTZ test (along with MES) was used for decades and was crucial in identifying new anti-seizure drugs such as the succinimides and that PTZ “is still widely used to determine seizure threshold, particularly when testing investigational drugs” (Loscher 2016, p. 159-161).  Furthermore, both Bialer (Table 1, p. 100, YKP 3089) and Choi (Table 1, col 3, compound 2) report results for both PTZ and MES animal models which further shows activity.  Therefore, one of ordinary skill in the art would have considered the results from Bialer and Choi to be highly relevant and suggest use as an anti-seizure drug including absence seizure.  
Regarding 2), although Bialer and Choi do not anticipate the instant claims by explicitly teaching treating absence seizure, one of ordinary skill in the art following the teaching of the 
Regarding 3) and the argument that there are limited treatments for absence seizures, one of ordinary skill in the art would have considered the teaching of Bialer including the indication that other drugs such as brivaracetam were successful in clinical trials (p. 106-108) and been motivated to pursue the other drugs showing promise in Bialer.  
None of Applicant’s arguments are persuasive and the rejection is maintained.

Claims 28-36 are rejected under 35 U.S.C. 103 as being unpatentable over Bialer et al. (Epilepsy Research (2015) 111, p. 85-141) in view of Choi et al. (US 7598279) and Goldenberg (P T. 2010 Jul; 35(7): p. 392–415).
Claims 28-30, 33, 35, 36 are rendered obvious over Bialer and Choi as detailed supra and incorporated herein.  
Regarding claim 31, depending from claim 28, Bialer teaches “Spike-wave seizure model” testing in related compounds (Table 2) and would reasonably consider utilizing the drug in patients exhibiting such characteristics.  In addition, Goldenberg’s “Overview of Drugs Used For Epilepsy and Seizures” (title) the reference teaches features of epilepsy such as in Lennox-Gastaut syndrome “EEG features showing slow (below 3 cycles per second [hertz, Hz]) spike-and-wave discharges” (p. 393) and also teaches YKP3089 (p. 407: Table 4).  Thus, one of ordinary skill in the art had a reasonable expectation of success in using YKP3089 in such patients and arriving at the claimed invention.
Regarding claims 32 and 34, depending from claim 28, Bialer teaches related compounds in studies for treating epilepsy in groups such as Lennox-Gastaut syndrome (i.e. p. 113, 116) and would reasonably consider utilizing YKP3089 in similar patients.  In addition, 
Response to Remarks
Applicant did not separately argue this rejection, therefore the rejection is maintained for the reasons provided in the 103 rejection supra.


Conclusion
The claims are not in condition for allowance.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639